DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 12  and 18,  the prior art of record, specifically Park et al (US 2016/0139425) teaches a flexure guidance system comprising: a distal end piece (230 in Fig.2); a proximal end piece (110,140 in Fig.2); and
a plurality of wire flexures (220 in Fig.2) that link the distal end piece to the proximal end piece; wherein the linking wire flexures are spaced to form an interior cavity between the distal end piece and the proximal end piece, the interior cavity housing one or more electronic components (170,180 in
Fig.2; Paragraph 0047-0056).
However, none of the prior art cited alone or in combination provides the motivation to teach a flexure guidance system wherein one or more actuators move the electronic components according to input signals along one or more axes of movement provided by the plurality of wire flexures, the one or more actuators being configured to bend in a specified direction according to the input signals, the amount of bend in the actuators being specified by the input signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622